Exhibit 10.2

 

SailPoint Technologies Holdings, Inc.

Summary of Non-Employee Director Compensation

This document summarizes the non-employee director compensation policy of
SailPoint Technologies Holdings, Inc. (the “Company”) adopted by the Board of
Directors of the Company (the “Board”) effective August 1, 2019, but subject to
revision from time to time by the Board or its Compensation Committee.  

The non-employee members of the Board of Directors (the “Board”) of SailPoint
Technologies Holdings, Inc. (the “Company”) will be entitled to receive the
following compensation during each year of service as a director:

 

Annual cash retainer

 

$

 

30,000

Additional annual cash retainer for the Chairman of the Board

 

$

 

20,000

Additional annual cash retainer for Chairman of the Audit Committee

 

$

 

20,000

Additional cash retainer for members of the Audit Committee

 

$

 

10,000

Additional cash retainer for the Chairman of the Compensation Committee

 

$

 

12,000

Additional annual cash retainer for members of the Compensation Committee

 

$

 

6,000

Additional annual cash retainer for Chairman of the Nominating & Corporate
Governance Committee

 

$

 

7,500

Additional cash retainer for members of the Nominating & Corporate Governance
Committee

 

$

 

3,750

Annual equity retainer of restricted stock units through the annual meeting of
the stockholders of the Company in 2020

 

$

 

170,000

Annual equity retainer of restricted stock units on or after the date of the
annual meeting of the stockholders of the Company in 2020

 

$

 

180,000

 

The cash retainer and committee and chairmanship fees are payable in cash on a
quarterly basis.  Annual amounts are subject to pro ration for partial years of
service.

 